Citation Nr: 0948684	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  03-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Joel Engebretsen


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1965 to July 1967.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which denied the Veteran's request to 
reopen his previously-denied claim of entitlement to service 
connection for PTSD.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Seattle 
RO in November 2005.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In June 2006, the Board reopened the Veteran's PTSD claim 
based on the submission of new and material evidence.  The 
Board then remanded the issue for further evidentiary 
development.  The VA Appeals Management Center (AMC) 
subsequently denied the Veteran's claim in a September 2008 
supplemental statement of the case (SSOC).  The Veteran's 
claims file has been returned to the Board for further 
appellate review.  

A Board privacy officer contacted the Veteran's 
representative via an October 2, 2009 letter.  The privacy 
officer acknowledged receipt of a request for records, and 
asked for clarification as to what specific documents were 
sought.  The Board indicated that the Veteran's file would be 
held 30 days from the date of the letter to allow time for a 
response.  The 30 days have passed, and no additional 
correspondence has been received from the Veteran or his 
representative.

Clarification of issue on appeal

The United States Court of Appeals for Veterans Claims (the 
Court) has recently determined that a service connection 
claim such as this one cannot be limited to PTSD alone, but 
"must rather be considered a claim for any mental disability 
that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."           See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  

As will be discussed in more detail below, an August 2008 VA 
examiner diagnosed the Veteran with two mental disabilities, 
namely PTSD and Major Depressive Disorder (MDD).  In the 
past, the Veteran has been diagnosed with dysthymic disorder.  
See the November 1999 and March 2002 VA examiners' reports.  
In that connection, the Board is expanding the issue on 
appeal at this time to include whether service connection may 
be awarded for any acquired psychiatric disorder, to include 
PTSD, as instructed by the Court in Clemons.


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
Veteran has current diagnoses of PTSD and MDD.  

2.  The Veteran is not a veteran of combat.

3.  The record does not include credible supporting evidence 
verifying the occurrence of the Veteran's claimed in-service 
stressors.

4.  The competent medical evidence of record does not support 
a finding that the Veteran experienced any mental disease or 
injury during his active service.


CONCLUSION OF LAW

An acquired psychiatric disability to include PTSD was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issue on appeal. 

Stegall concerns

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim for further evidentiary development in June 
2006.  Specifically, the Board instructed the agency of 
original jurisdiction (AOJ) to contact the Veteran and ask 
him to specify which of his claimed stressors occurred in 
combat and which did not.  
The AOJ was then to undertake any additional development 
necessary to verify any claimed stressors.  The Board 
instructed the AOJ to review the Veteran's record and make 
specific findings as to whether the Veteran engaged in combat 
while serving on the USS Chicago, and whether the stressors 
reported by the Veteran in fact occurred.  The AOJ was to 
write a memorandum indicating which stressors occurred, and 
associate it with the Veteran's claims folder.

The Board also instructed the AOJ to request treatment 
records from the Seattle VA Medical Center (VAMC) not already 
in the claims file from November 2001 forward.  

Finally, the Board instructed the AOJ to arrange for the 
Veteran to undergo a VA psychiatric examination to determine 
the existence and etiology of the Veteran's claimed PTSD.  A 
copy of the above-referenced memorandum was to be made 
available to the VA examiner.  After this examination, the 
AOJ was to readjudicate the Veteran's claim.  

The AOJ sent letters dated July 17, 2006 and December 13, 
2006 to the Veteran requesting that the Veteran clarify which 
of his claimed stressors occurred in combat and which did 
not.  The AOJ then sent the Veteran's stressor statements to 
the Naval Historical Center, the Office of the Historian, 
Bureau of Medicine and Surgery, and the National Criminal 
Investigation Service for verification.  Additionally, the 
AOJ obtained the Veteran's service personnel file, National 
Archives and Records Administration Hostile Fire Records, and 
the Veteran's VA treatment records from the Seattle VAMC 
dated from November 2001.  Subsequently, the AOJ scheduled 
the Veteran for a VA psychiatric examination, which was 
administered in August 2008.  

Contrary to the instructions contained in the Board's June 
2006 decision, the AOJ did not make specific findings as to 
whether the Veteran engaged in combat or whether the 
Veteran's stressors in fact occurred, nor did the AOJ create 
a memorandum outlining such findings and submit the same to 
the August 2008 VA examiner.  Ordinarily, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, in 
this case, the AOJ's failure to provide the VA examiner with 
a memorandum outlining the Veteran's verified stressors 
amounts to nonprejudicial error because the Veteran 
specifically explained his claimed stressors directly to the 
VA examiner at the August 2008 examination.  Moreover, as 
will be discussed below, the VA examiner concluded that a 
positive relationship existed between the Veteran's diagnosed 
PTSD and his claimed in-service stressors.  Thus, the lack of 
a memorandum did not prejudice the Veteran.

Accordingly, the Board finds that the AOJ's error is 
harmless, and that substantial compliance with the Board's 
remand instructions is demonstrated.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) [although under Stegall VA is 
required to comply with remand orders, substantial 
compliance, not absolute compliance, is required].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in letters from the RO 
dated August 22, 2001 and April 13, 2005, including evidence 
of "a relationship between your disability and an injury, 
disease, or event in service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2001 and April 2005 letters, whereby the Veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised in the letters that VA 
would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
medical records.  The Veteran was also advised in the letters 
that a VA examination would be provided if necessary to 
decide his claim.  With respect to private treatment records, 
the letters informed the Veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  Included 
with each letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
Veteran was asked to complete this release so that VA could 
obtain private treatment records on his behalf.

The April 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the April 2005 letter, page 1.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 21, 2006 letter from the RO.  In any event, 
because the Veteran's claim is being denied, elements (4) and 
(5) are moot.

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in July 2002.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in the above-referenced August 2008 
SSOC.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) 
[a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].  All additionally 
received evidence has been incorporated into the record and 
reviewed by the AOJ.  The Veteran has pointed to no prejudice 
or due process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the Veteran's service treatment records, 
service personnel records, VA and private treatment records, 
ship histories, lay statements, and Internet printouts have 
been associated with the Veteran's claims file. 

During the course of the appeal, the Veteran has submitted 
numerous statements describing his claimed in-service 
stressors.  However, it was determined by formal finding of a 
United States Armed Services Center for Unit Records Research 
(CURR) representative that "the stressor description is 
insufficient for submission to CURR for verification of the 
stressful event."  See the April 13, 2005 Memorandum.  In 
any event, VA has contacted multiple organizations, to 
include the Naval Historical Center, the Office of the 
Historian, Bureau of Medicine and Surgery, and the National 
Criminal Investigation Service (NCIS), in an attempt to 
verify the Veteran's claimed stressor statements.  Responses 
from these official repositories are incorporated in the 
Veteran's claims folder.  

The Veteran was provided with a VA examination in November 
1999, March 2002, and August 2008.  The reports of these 
examinations reflect that each examiner reviewed the 
Veteran's past medical history, recorded his complaints, 
conducted an appropriate mental examination and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  
He testified before the undersigned Veterans Law Judge in 
November 2005.  

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing (1) a diagnosis of the condition, (2) credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R.            § 3.304(f) 
(2009).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Action Ribbon, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2009).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395-396 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).

Analysis

In essence, the Veteran contends that he has PTSD due to in-
service stressors experienced while serving in the Navy on 
board the USS Chicago and while a patient at the Balboa Naval 
Hospital.  

As noted above, notwithstanding the seeming limitation of the 
Veteran's appeal to PTSD, the Board will decide whether any 
other diagnosed acquired psychiatric disability is related to 
the Veteran's service pursuant to Clemons, supra.  

PTSD

As noted above, service connection for PTSD requires medical 
evidence establishing (1) a diagnosis of the condition, (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2008).  

With respect to element (1), current disability, the August 
2008 VA examiner specifically diagnosed the Veteran with 
PTSD.  See the August 2008 VA examiner's report, page 4.  
Accordingly, element (1) of 38 C.F.R. § 3.304(f) is 
satisfied.  

With respect to element (3), medical nexus, there is medical 
evidence of record that ascribes the Veteran's PTSD to his 
reported in-service stressors.  See, e.g., the November 14, 
2002 private treatment report of Dr. G.B., page 7; see also 
the August 2008 VA examiner's report, page 4.  Accordingly, 
the Board finds that element (3) of 38 C.F.R. § 3.304(f) has 
arguably been established.

With respect to crucial element (2), combat status or 
verified stressors, the Board initially notes that the 
Veteran has asserted he is a veteran of combat.  More 
specifically, the Veteran has alleged that while serving on 
the USS Chicago, the ship was exposed to enemy fire off the 
Hai Phong harbor in North Vietnam [see the August 2008 VA 
examiner's report, page 3].  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For 
reasons stated immediately below, the Board finds the 
Veteran's statements to be unsupported by the record and 
lacking in probative value.

The Veteran's service personnel records demonstrate his 
service aboard the USS Chicago from November 1965 to July 
1967.  See the Veteran's Enlisted Performance Record.  The 
USS Chicago's monthly ship log indicates that it was in the 
waters offshore Vietnam in 1966 and 1967.  Crucially, 
however, neither the Veteran's service records or the ship's 
log indicate any instances where the ship participated in 
combat operations at any time while the Veteran was serving 
on board.  Pertinently, hostile fire records dated from 
October 1966 to April 1970 fail to indicate any enemy fire 
upon the USS Chicago.  

In addition, the Veteran did not receive any decorations or 
awards indicative of combat status.  See the Veteran's Navy 
DD-214.  

The Board notes that the Veteran was awarded the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
However, the Vietnam Service Medal was awarded to all members 
of the Armed Forces of the United States serving at any time 
between July 4, 1965 and March 28, 1973 in Vietnam, Thailand, 
Laos, or Cambodia or the airspace above in direct support of 
operations in Vietnam, and the Republic of Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater.  Thus, receipt of either medal is not determinative 
of actual participation in combat operations during active 
duty service.  
The Board also notes that the history logs in the Veteran's 
file demonstrate that four crew members of the USS Chicago 
did in fact receive specific combat decorations [see page 2 
of Enclosure (2) of the 1966 USS Chicago logs].  These are 
individual awards and do not serve to suggest that the entire 
ship was in combat.  The Veteran himself was not one of the 
four named recipients. 

Given the lack of any objective evidence of participation in 
combat in the Veteran's military records, the Board finds 
that combat status has not been demonstrated in this case 
within the meaning of  38 U.S.C.A. § 1154(b).   Since combat 
status has not been demonstrated, the Veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressors outlined below.  See Moreau, supra.  
Therefore, to substantiate the Veteran's PTSD claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the Veteran's 
testimony.

Aside from combat exposure, the Veteran has asserted that two 
stressor experiences occurred during his service that have 
caused him to develop PTSD.  First, the Veteran alleges that 
while serving on the USS Chicago, a missile misfired on the 
ship's launch pad during Operation Gray Ghost, causing 
explosions and fire with damage to ship, and burning a hole 
near the compartment he was working in at the time.  See the 
November 2005 hearing transcript, pages 11 to 14.  Secondly, 
the Veteran states that while he was recovering from surgery 
at Balboa Naval Hospital in San Diego, California in 1967, he 
witnessed what he recalls as the "Slider Murder Incident," 
which involved a patient sliding under hospital beds 
[including his own], and smothering patients to death with a 
pillow.  Id., page 18.  

Regarding the Veteran's first alleged stressor, the missile 
misfire, there is no official corroboration of this alleged 
incident.  Crucially, the USS Chicago monthly logs fail to 
document any instance of missile misfire or damage to the 
ship itself, or injury to its crewmembers during Exercise 
Gray Ghost in April 1966, or during any other instance of 
missile testing.  Indeed, the only documented instance of 
fire aboard the USS Chicago was noted to occur on April 1, 
1967 when an electrical fire broke out, which "was quickly 
contained and extinguished" with no personnel casualties.     
See page 3 of Enclosure (2) of 1967 USS Chicago logs.  It is 
unbelievable that a minor electrical fire would be documented 
in the official records yet a missile explosion with 
significant damage would not be documented.   

As noted above, it was determined by formal finding of a 
United States Armed Services Center for Unit Records Research 
(CURR) representative that "the stressor description is 
insufficient for submission to CURR for verification of the 
stressful event."  See an April 13, 2005 CURR Memorandum.  A 
subsequent memorandum specifically noted review of the USS 
Chicago's deck logs during the claimed period in which the 
Veteran claimed a missile misfire occurred [April 1966 - 
November 1966], and Internet research printouts of the 
history of the ship, which "fail to show any missile 
accidents . . . ."  The memorandum concluded that it would 
be "useless to contact CURR as they would review the same 
ship deck logs that we have in the C file.  Thus, this 
stressor is unverified."  See an April 22, 2005 VA 
memorandum.  

Regarding the Veteran's second alleged stressor, the 
purported "Slider Murders" at Balboa Naval Hospital in 1967 
there is no official documentation corroborating the alleged 
murders.  VA specifically contacted the Operational Archives 
Branch of the Naval Historical Center in attempt to verify 
any such incidents at the Balboa Naval Hospital in 1967.  In 
response, the head of the branch stated that her staff 
"reviewed the 1966, 1967 and 1968 Command History Reports 
from Naval Hospital San Diego and did not find any mention of 
a 'Slider Murder Incident', or any criminal incidents at the 
facility."  See the July 3, 2007 letter from the Operational 
Archives Branch.  

The letter from the Operational Archives Branch recommended 
that VA contact the Office of the Historian, Bureau of 
Medicine and Surgery, and the Naval Criminal Investigation 
Service Headquarters (NCIS), which the VA did in two 
respective January 24, 2008 letters.  The Bureau of Medicine 
and Surgery responded in May 2008, indicating that the 
information inquired was not the function of the organization 
and that they do not maintain the information requested.  See 
the May 12, 2008 Report of Contact.  Crucially, the NCIS 
responded in February 2008, specifically indicating that 
there was "no record of NCIS investigation" relating to the 
purported hospital murders.  See the February 19, 2008 
response from NCIS.  


The Veteran's treatment reports from January 23, 1967 to 
February 10, 1967 at the Balboa Naval Hospital for an 
orchiectomy show that the Veteran slept through each night 
with no complaints, and appeared to be in "good spirits."  
See, e.g., the January 24, 1967 and January 30, 1967 Nursing 
Notes.  These reports are pertinently silent as to any 
complaints of anxiety, stress, or fear during the course of 
his hospital stay.  

The Board adds that the Veteran's representative has alleged 
that that the Veteran was hospitalized at the Balboa Naval 
Hospital because other sailors beat him severely, causing 
damage to the Veteran's reproductive organs, and that such is 
a PTSD stressor.  See the Veteran's representative's December 
20, 2007 Statement, page 8.  However, no document in the 
Veteran's service treatment records or service personnel 
records indicates that the Veteran was severely beaten in 
service.  Rather, the Veteran's Balboa Naval Hospital records 
show treatment for a left undescended testicle, which 
"existed prior to enlistment."  See the Veteran's January 
23, 1967 hospital treatment report.  The contemporaneous 
medical evidence of record is clearly contrary to the 
Veteran's representative's assertion; accordingly, the 
occurrence of an in-service beating is not corroborated.  

In short, the Veteran's various stressors have not been 
corroborated in the official records.  The Veteran's 
statements, and those of his representative, are lacking in 
credibility and probative value.

The Veteran has also submitted statements of a fellow service 
member, R.M.  
[It appears that both the Veteran and R.M. were using the 
Internet in attempts to  
find others who would back their stories.]  In a March 1999 
e-mail, R.M. stated that he served aboard the USS Chicago 
from 1966 to 1968, was injured in an October 1966 on-board 
missile explosion, and was treated for his injuries at the 
Balboa Naval Hospital.  Additionally, R.M. also stated that 
he and the Veteran had recently discussed the presence of 
"shadows" at the Balboa Naval Hospital over the telephone.  
Although no specific mention of any "Slider Murders" were 
discussed, R.M. did note that the Veteran asked whether he 
had seen anyone with "pillows," to which he responded 
"yes."  See a handwritten statement of R.M., pages 4 and 6.  

The statements of R.M. are no better than those of the 
Veteran himself.  Although R.M.'s descriptions of a missile 
misfire on the USS Chicago, and his vague reference to 
"shadows" at the Balboa Naval Hospital arguably mirror the 
Veteran's stressor statements noted above [despite 
inconsistent dates of occurrence], they are equally 
unbelievable in light of the utterly negative official 
records.  

Given the lack of objective evidence of the occurrence of the 
Veteran's claimed stressors in the Veteran's service 
treatment records, service personnel records, the USS Chicago 
logs and histories, and reports solicited from outside 
records archives to include the NCIS, the Board finds the 
Veteran's stressors, notwithstanding the statements of R.M., 
to be uncorroborated.  

The Board acknowledges an April 2006 statement from the 
Veteran's sister to the effect that the Veteran was never the 
same after returning home from military service.  However, 
this statement is not probative of the Veteran's claim.  As 
discussed above, corroboration of claimed stressors is 
required, and the sister's letter does not provide such 
corroboration.

Accordingly, the Veteran's allegations of in-service 
stressors cannot serve as a basis for the grant of service 
connection for PTSD.  Element (2) of 38 C.F.R. § 3.304(f) has 
not been satisfied, and the Veteran's PTSD claim fails on 
this basis.

Acquired psychiatric disability other than PTSD

As noted above, the Board has expanded the Veteran's claim to 
include entitlement to service connection for an acquired 
psychiatric disability, pursuant to Clemons.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.  

With respect to Hickson element (1), in addition to 
diagnosing the Veteran with PTSD, the August 2008 VA examiner 
also diagnosed the Veteran with MDD.      See the August 2008 
VA examiner's report, page 4.  As noted above, the Veteran 
has also been diagnosed with dysthymic disorder.  See the 
March 2002 VA examiner's report, page 4.  Accordingly, 
Hickson element (1) has been satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.
 
Concerning in-service disease, the Veteran's service 
treatment records fail to indicate any treatment for anxiety 
or depression, or any diagnosis of any mental disability.  

Concerning in-service injury, it appears that the Veteran is 
alleging that his current psychiatric disability, however, 
diagnosed, is related to the purported stressful 
in-service experiences which have been described above.   

The Board notes that service connection claims for acquired 
psychiatric disorders other than  PTSD, such as depression or 
dysthymic disorder, are not governed by the provisions of 
38 C.F.R. § 3.304(f).  Accordingly, corroboration of the 
Veteran's in-service stressors is not required to demonstrate 
the existence of an in-service injury.  For an in-service 
injury to be demonstrated, the general standard of review 
applies:  that is, evidence of record in favor of the 
Veteran's claim must at least be in equipoise with the 
evidence opposed.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2008).  

As noted above, the Veteran claims that his current mental 
disability is due to two events or injuries in service, 
namely the alleged USS Chicago missile misfire, and the 
"Slider murder incidents" at the Balboa Naval Hospital.  
Additionally, the Veteran's representative has asserted the 
Veteran was severely beaten, resulting in damage to his 
reproductive organs.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

The Veteran, as well as servicemember R.M., are competent to 
testify as to observable experiences.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 
465, 467-69 (1994), [lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge].  
Accordingly, the Board does not reject these statements out 
of hand.  However, the Board finds that the probative value 
of these statements is strongly outweighed by the Veteran's 
negative service treatment records, to include his Balboa 
Naval Hospital records [indicating no evidence of a beating], 
negative service personnel records, the USS Chicago monthly 
logs and histories [indicating no missile misfire], and the 
NCIS report [indicating no investigation of any Balboa Naval 
Hospital murders].  All of these matters have been discussed 
in detail above.  The Board finds that the Veteran's 
statements 
To the contrary, and those of R.M., are unbelievable. 

Moreover, the Veteran did not make any mention of any in-
service physical and mental trauma until 1999, more than 
three decades after his separation from active duty service.  
See the Veteran's February 1999 statement.  Crucially, in 
July 1991, the Veteran underwent a VA mental examination in 
which the examiner specifically noted that the Veteran 
"didn't describe any particularly traumatic experiences that 
happened while he was aboard ship [the USS Chicago.]"  
Additionally, the Veteran mentioned no account of the 
"Slider murders" or in-service beatings.  See the July 15, 
1991 VA examiner's report, pages 1 and 3.  

Accordingly, the Board finds that the preponderance of the 
credible and probative evidence is against the finding of 
incurrence of any mental disease or injury during service.  
Therefore, Hickson element (2) is not met, and the Veteran's 
acquired psychiatric disability claim fails on this basis 
alone.  

Finally, with respect to Hickson element (3), medical nexus, 
both the March 2002 and August 2008 VA examiners respectively 
relate their diagnoses of dysthymic disorder and MDD to the 
Veteran's nonservice-connected PTSD, and not to the Veteran's 
military service or to either of the Veteran's service-
connected disabilities [residuals of knee injury and an 
undescended left testicle].  See the March 2002 VA examiner's 
report, page 4; see also the August 2008 VA examiner's 
report, page 4.  

To the extent that the Veteran or his representative is 
contending that the currently diagnosed psychiatric 
disabilities, to include PTSD, are related to his military 
service, it is now well-established that laypersons without 
medical training, such as the Veteran, are not competent to 
comment on medical maters such as etiology.    See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's and his 
representative's statements in this regard are accordingly 
lacking in probative value.

Accordingly, the evidence of record fails to demonstrate a 
positive nexus between the Veteran's acquired psychiatric 
disabilities, namely MDD and dysthymic disorder, and his 
military service.  Therefore, Hickson element (3), medical 
nexus, is not satisfied, and the Veteran's claim fails on 
this basis as well.  

Conclusion

In conclusion, for the reasons set out above, the Board has 
determined that the criteria for the establishment of 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, have not been met. A 
preponderance of the evidence is against the Veteran's claim.  
The benefits sought on appeal are therefore denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability to include PTSD is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


